           Case 1:17-cv-02989-AT Document 958 Filed 10/09/20 Page 1 of 8




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

    DONNA CURLING, ET AL.,
    Plaintiffs,
                                                 Civil Action No. 1:17-CV-2989-AT
    v.

    BRAD RAFFENSPERGER, ET AL.,
    Defendants.

     [CORRECTED] COALITION PLAINTIFFS’ RULE 59(E) MOTION TO
    ALTER OR AMEND THE COURT’S OPINION AND ORDER [DOC. 918]
              REQUIRING PAPER POLLBOOK BACKUPS

         Pursuant to Rule 59(e) of the Federal Rules of Civil Procedure, the Coalition

Plaintiffs 1 move to alter or amend this Court’s Opinion and Order of September 28,

2020 (Doc. 918, the “Order”), which granted the Coalition Plaintiffs’ motion

(Doc. 800) for a preliminary injunction regarding paper pollbook backups. The

Coalition Plaintiffs show that this Rule 59 Motion is timely brought within 28 days

of the entry of the Order.

         For the reasons explained in greater detail in the Brief in support of this

Rule 59 Motion, filed herewith, Coalition Plaintiffs move that the Order be



1
  The “Coalition Plaintiffs” are Plaintiffs Coalition for Good Governance
(“Coalition”), Laura Digges, William Digges III, Megan Missett, and Ricardo
Davis.
        Case 1:17-cv-02989-AT Document 958 Filed 10/09/20 Page 2 of 8




amended with respect to the particular remedial measures that the Defendants must

undertake. Specifically, Coalition Plaintiffs move that the Order be altered or

amended in the following respects:

                                          1.

      The language of text on Page 64 of the Court’s Opinion and Order (Doc.

918) should be amended as follows:

             Effective immediately, the Secretary of State shall

             generate and transmit to each county election

             superintendent at the close of absentee in-person early

             voting an updated electors list in a format capable of

             printing by the election superintendent that includes all of

             the information located in the electronic pollbook

             necessary for printing precinct-level information

             required in each polling place to check in voters and

             issue ballots to eligible voters. [FN 26] Alternatively,

             the Secretary may assume responsibility for the

             printing and delivery function. In either case, the

             Secretary of State shall be responsible for the cost of

             printing and delivery. . . . .


                                              2
        Case 1:17-cv-02989-AT Document 958 Filed 10/09/20 Page 3 of 8




(Doc. 918, at 64 (proposed additions shown in bolded underlining, and proposed

deletions shown in bolded strike-outs).)

                                           2.

      The language of text and related footnotes in the first subparagraph currently

numbered (4) and the second subparagraph currently numbered (4) on Page 65 of

the Court’s Opinion and Order (Doc. 918) should be amended as follows:

                   . . . (4) to allow voters who are shown to be

            eligible electors on the paper pollbook backups, but who

            are shown on the paper pollbook backups updated list

            as having requested an absentee mail-in ballot, to have

            their absentee ballot canceled [FN 28] and to cast a

            regular or emergency ballot that is not to be treated as a

            provisional ballot, provided that such voter’s absentee

            ballot is cancelled in accordance with O.C.G.A. § 21-

            2-388 such voter either surrenders the absentee ballot

            to the poll manager of the precinct or in the case of a

            voter who has requested but not yet received their

            absentee ballot completes an elector’s oath [FN 29]

            affirming the voter has not marked or mailed an


                                           3
        Case 1:17-cv-02989-AT Document 958 Filed 10/09/20 Page 4 of 8




            absentee ballot for voting in such primary or election.

            (5) (4) to take every reasonable measure to ensure . . . .

(Doc. 918, at 65 (proposed additions shown in bolded underlining, and proposed

deletions shown in bolded strike-outs).)

                                           3.

      The language of text in the paragraph currently numbered (5) on Page 66 of

the Court’s Opinion and Order (Doc. 918) should be amended as follows:

            . . . and (6) (5) begin polling place operations on

            Election Day with at least 40% of the number of

            registered voters to a polling place and at all times

            thereafter maintain a sufficient stock of emergency paper

            ballots in compliance with Ga. Comp. R. & Regs. 183-1-

            12-.11(2)(c) and 183-1-12-.01. [FN 30]. The cost of

            obtaining the initial stock of emergency paper ballots

            above the requirements of Ga. Comp. R. & Regs. 183-

            1-12-.11(2)(c) shall be borne by the Secretary of State.

            ....

(Doc. 918, at 66 (proposed additions shown in bolded underlining, and proposed

deletions shown in bolded strike-outs).)



                                           4
        Case 1:17-cv-02989-AT Document 958 Filed 10/09/20 Page 5 of 8




                                         4.

      The language of Court’s Opinion and Order (Doc. 918) should be amended

to include the following additional findings of fact and conclusions of law:

                   First, the Court’s findings discussed herein,

             including the finding of a likelihood of imminent harm to

             voters from Defendants’ unenjoined conduct, apply with

             respect to each upcoming election in Georgia, namely the

             November 2020 general election, the December 2020

             runoff election, the January 2021 election, and any

             subsequent elections to be held after January 2021.

                   Second, the relief granted by this Opinion and

             Order is hereby independently granted for, and shall apply

             to Defendants in respect of, the conduct of each upcoming

             election in Georgia, namely the November 2020 general

             election, the December 2020 runoff election, the January

             2021 election, and any subsequent elections to be held

             after January 2021.

                                       ●●●


                                         5
        Case 1:17-cv-02989-AT Document 958 Filed 10/09/20 Page 6 of 8




      WHEREFORE, the Coalition Plaintiffs respectfully move this Court,

pursuant to Rule 59(e), to alter or amend the judgment entered by its Opinion and

Order of September 28, 2020 (Doc. 918) to reflect the foregoing changes.

      The Coalition Plaintiffs have submitted a Proposed Order with this Rule 59

Motion that awards the foregoing requested relief.

      Respectfully submitted this 9th day of October, 2020.

 /s/ Bruce P. Brown                         /s/ Robert A. McGuire, III
 Bruce P. Brown                             Robert A. McGuire, III
 Georgia Bar No. 064460                     Admitted Pro Hac Vice
 BRUCE P. BROWN LAW LLC                       (ECF No. 125)
 1123 Zonolite Rd. NE                       ROBERT MCGUIRE LAW FIRM
 Suite 6                                    113 Cherry St. #86685
 Atlanta, Georgia 30306                     Seattle, Washington 98104-2205
 (404) 881-0700                             (253) 267-8530
                   Counsel for Coalition for Good Governance

 /s/ Cary Ichter
 Cary Ichter
 Georgia Bar No. 382515
 ICHTER DAVIS LLC
 3340 Peachtree Road NE
 Suite 1530
 Atlanta, Georgia 30326
 (404) 869-7600

                  Counsel for William Digges III, Laura Digges,
                        Ricardo Davis & Megan Missett




                                        6
        Case 1:17-cv-02989-AT Document 958 Filed 10/09/20 Page 7 of 8




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

DONNA CURLING, ET AL.,
Plaintiffs,
                                            Civil Action No. 1:17-CV-2989-AT
v.

BRAD RAFFENSPERGER, ET AL.,
Defendants.

                     CERTIFICATE OF COMPLIANCE
      Pursuant to LR 7.1(D), I hereby certify that the foregoing document has been

prepared in accordance with the font type and margin requirements of LR 5.1, using

font type of Times New Roman and a point size of 14.

                                                  /s/ Robert A. McGuire, III
                                                  Robert A. McGuire, III




                                        7
        Case 1:17-cv-02989-AT Document 958 Filed 10/09/20 Page 8 of 8




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

 DONNA CURLING, ET AL.,
 Plaintiffs,
                                               Civil Action No. 1:17-CV-2989-AT
 v.

 BRAD RAFFENSPERGER , ET AL.,
 Defendants.

                          CERTIFICATE OF SERVICE
      I hereby certify that on October 9, 2020, a copy of the foregoing was

electronically filed with the Clerk of Court using the CM/ECF system, which will

automatically send notification of such filing to all attorneys of record.

                                                     /s/ Robert A. McGuire, III
                                                     Robert A. McGuire, III




                                           8
